In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00345-CV

IN THE INTEREST OF L.B., A CHILD            §    On Appeal from

                                            §    the County Court at Law No. 2

                                            §    of Wise County (CV17-08-696)

                                            §    April 9, 2020

                                            §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s June 24, 2019 modification order. It is

ordered that trial court’s June 24, 2019 modification order is affirmed.

      It is further ordered that appellant S.P. shall bear the costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel